DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0014], line 12, “connected a corresponding memory media” should read “connected to a corresponding memory media”
In paragraph [0031], line 4, “in the input training data to set operate on” should read “in the input training data set to operate on”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the data samples” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the data samples” has been interpreted as “the initial amount of data samples” in reference to “an initial amount of data samples” in line 4 of claim 1. It is also recommended to update “the data samples” where necessary in the dependent claims of claim 3 to prevent potential future antecedent basis issues.
Claim 4 recites the limitation “the training data set” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the training data set” has been interpreted as “the input training data set” in reference to “an input training data set” in line 4 of claim 1.
Claim 11 recites the limitation “the circuitry” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the circuitry” has been interpreted as “the media access circuitry” in reference to “media access circuitry” in line 2 of claim 1.
Claim 13 recites the limitation “the circuitry” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the circuitry” has been interpreted as “the media access circuitry” in reference to “media access circuitry” in line 2 of claim 1.
Claim 14 recites the limitation “the circuitry” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the circuitry” has been interpreted as “the media access circuitry” in reference to “media access circuitry” in line 2 of claim 1.
Dependent claims 4-11 are rejected based on being directly or indirectly dependent on rejected claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Independent claim 20 recites “machine-readable storage media.” The broadest reasonable interpretation of a claim that recites "machine-readable storage media," in view of the present specification (in particular, paragraph [0012]: “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors”), covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "machine-readable storage media" recited in claim 20 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory machine-readable storage media” (emphasis added). 
Claims 1, 3-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“produce, from the input training data set, an augmented training data set with more data samples than the input training data set”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses producing an augmented training data set from an input training data set, where the augmented data set comprises more data samples than the input data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising more data samples).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“media access circuitry connected to a memory media”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“obtain an input training data set that includes an initial amount of data samples that are usable to train a neural network”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards retrieving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce the augmented training data set comprises to produce, from the input training data set, an augmented training data set with variations of the data samples in the input training data set”
As drafted, is part of the abstract idea of claim 1 of producing an augmented training data set. The limitation of claim 3 further limits the limitation of claim 1 by further defining what the augmented data set comprises. The above limitation in the context of this claim encompasses producing an augmented training data set from an input training data set, where the augmented data set comprises variations of data samples of the input data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce the augmented training data set with variations of the data samples in the input training data set comprises to perform a series of operations defined in augmentation pipeline data on the data samples in the training data set”
As drafted, is part of the abstract idea of claim 3 of producing an augmented training data set with variations of data samples of the input training data set. The limitation of claim 4 further limits the limitation of claim 3 by defining how the variations of the data samples for the augmented data set are produced. The above limitation in the context of this claim encompasses producing an augmented training data set with variations of data samples in the input training data set by performing operations defined in augmentation pipeline data (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set by performing a series of operations defined in augmentation pipeline data on the input data set).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 4. The limitation of claim 5 is only an additional element to the abstract ideas of claim 4.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the media access circuitry”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“receive the augmentation pipeline data from another component of a compute device in which the memory is located”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a flipped version of an image”
As drafted, is part of the abstract idea of claim 3 of producing an augmented training data set with variations of data samples of the input training data set. The limitation of claim 6 further limits the limitation of claim 3 by defining how the variations of the data samples for the augmented data set are produced. The above limitation in the context of this claim encompasses producing an augmented training data set with variations of data samples in the input training data set by producing a flipped version of an image (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set by producing a flipped version of an image).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a resized version of an image or to produce a cropped version of an image”
As drafted, is part of the abstract idea of claim 3 of producing an augmented training data set with variations of data samples of the input training data set. The limitation of claim 7 further limits the limitation of claim 3 by defining how the variations of the data samples for the augmented data set are produced. The above limitation in the context of this claim encompasses producing an augmented training data set with variations of data samples in the input training data set by producing a resized or cropped version of an image (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set by producing a resized or cropped version of an image).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a color-deviated version of an image”
As drafted, is part of the abstract idea of claim 3 of producing an augmented training data set with variations of data samples of the input training data set. The limitation of claim 8 further limits the limitation of claim 3 by defining how the variations of the data samples for the augmented data set are produced. The above limitation in the context of this claim encompasses producing an augmented training data set with variations of data samples in the input training data set by producing a color-deviated version of an image (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set by producing a color-deviated version of an image).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a rotated version of an image”
As drafted, is part of the abstract idea of claim 3 of producing an augmented training data set with variations of data samples of the input training data set. The limitation of claim 9 further limits the limitation of claim 3 by defining how the variations of the data samples for the augmented data set are produced. The above limitation in the context of this claim encompasses producing an augmented training data set with variations of data samples in the input training data set by producing a rotated version of an image (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising data samples that are variations of data samples of the input data set by producing a rotated version of an image).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 3. The limitation of claim 10 is only an additional element to the abstract ideas of claim 3.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to temporarily store an intermediate version of an image in a scratch pad of the media access circuitry”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards storing data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” and “store …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“concatenate the variations into one or more batches”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses concatenating the variations of the data samples into one or more batches (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can concatenate (i.e. group) variations of data samples into one or more batches).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the circuitry”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 12 is only an additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“wherein to obtain an input training data set comprises to obtain an input training data set that includes audio data samples”
As drafted, is part of the insignificant extra-solution activity of claim 1. The limitation of claim 12 further limits the limitation of claim 1 by defining what the input training data set in the “obtain an input training data set …” limitation comprises. Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 14 is only an additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the circuitry”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“transfer the augmented training data set to another component of a compute device to train the neural network”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data and transferring data for neural network training). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Additionally, the “transfer the augmented training data set to another component …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) as shown by Zhao et al. (US 2020/0133533 A1) in specification paragraph [0027]: “When the data processing system 100 is used for typical (distributed) deep learning training, at each training iteration (each mini-batch for to-be-trained data), each computing device 130 will read raw datasets from the storage device 110, run necessary ETL (extract, transform, load) operations, such as shuffling, decoding, and re-sizing, followed by some advanced data augmentations. Data processed as such are finally fed into the graphics processing unit 131 for training.” Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 15 is only an additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor”
As drafted, is an additional element that is part of the mere instructions to apply language of claim 1. The limitation of claim 15 further limits the limitation of claim 1 by further defining what the “media access circuitry” is formed from. Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 16 is only an additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“wherein the memory media has a cross point architecture”
As drafted, is an additional element that is part of the mere instructions to apply language of claim 1. The limitation of claim 16 further limits the limitation of claim 1 by further defining what the “memory media” comprises. Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a memory, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 12. The limitation of claim 17 is only an additional element to the abstract ideas of claim 12.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“wherein the memory media has a three dimensional cross point architecture”
As drafted, is an additional element that is part of the mere instructions to apply language of claim 1. The limitation of claim 17 further limits the limitation of claim 1 by further defining what the “memory media” comprises. Furthermore, the recitation of additional elements in claim 1 of media access circuitry and a memory media, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “obtain …” amounts to no more than insignificant extra-solution activity for retrieving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“producing, … from the input training data set, an augmented training data set with more data samples than the input training data set”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses producing an augmented training data set from an input training data set, where the augmented data set comprises more data samples than the input data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising more data samples).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“by media access circuitry connected to a memory media”
“by the media access circuitry …”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“obtaining … an input training data set that includes an initial amount of data samples that are usable to train a neural network”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards retrieving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to one or more machine readable storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“produce, from the input training data set, an augmented training data set with more data samples than the input training data set”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses producing an augmented training data set from an input training data set, where the augmented data set comprises more data samples than the input data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use an input data set to create/produce an augmented data set comprising more data samples).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“media access circuitry connected to a memory media”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“obtain an input training data set that includes an initial amount of data samples that are usable to train a neural network”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards retrieving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe media access circuitry, and a memory media for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “obtain …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 10, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bazarsky et al. (US 2020/0401850 A1).
Regarding Claim 1,
	Bazarsky et al. teaches a memory (Fig. 2; [0037]: "FIG. 2 illustrates a block diagram of an exemplary NVM die 200 that includes NVM storage array components 202 and under-the-array or next-to-the-array (or other extra-array) processing components 204" teaches a non-volatile memory (NVM) die 200 (i.e. a memory)) comprising: 
media access circuitry connected to a memory media (Fig. 2; [0037]: "The exemplary NVM array components 202 include: NVM storage 206 for storing machine learning training data such as input image data and augmented image data; and NVM storage 208 configured for storing other data such as DNN synaptic weights, bias values, etc., or other types of user data or system data" teaches that the NVM die 200 comprises array components 202, which includes NVM storage 206 and NVM storage 208 (memory media). Fig. 2; [0038]: "The NVM extra-array processing components 204 include data augmentation components 210 configured to perform or control data augmentation operations" teaches NVM extra array processing components 204 (media access circuitry), including data augmentation components 210), wherein the media access circuitry is to: 
obtain an input training data set that includes an initial amount of data samples that are usable to train a neural network (Fig. 3; [0043]: "Beginning at block 302, input circuitry of an NVM die inputs an initial set of labeled (or tagged) input images for use with image recognition training (or for use with other forms of deep learning or machine learning) and stores the initial set of images within a NAND NVM array of the die. At 304, read circuitry of the NVM die reads one or more of the labeled images from the NAND NVM array. At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images" teaches that an initial set of labeled input images (input training data set) is input and stored in the NVM die and is then read for use by data augmentation circuitry (e.g. obtained by data augmentation components 210 of the NVM extra array processing components 204 (media access circuitry))); and 
produce, from the input training data set, an augmented training data set with more data samples than the input training data set (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 204 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set). [0024]: "Data augmentation is a process of modifying an initial set of images (in, e.g., a realistic but randomized manner) to increase the variety or variance of data for use during training. For example, a set of input images may be altered (by, e.g., rotating or skewing the images) to create a larger set of images (an augmented image set) for use in training the system" teaches that the augmented image set is larger (i.e. has more data samples) than the input image set).
Regarding Claim 2,
	Bazarsky et al. teaches the memory of claim 1.
	In addition, Bazarsky et al. further teaches wherein the media access circuitry is further to train, with the augmented training data set, the neural network (Fig. 2; [0041]: "FIG. 2 also illustrates a machine learning controller 232, which may be, e.g., a DLA, DNN, pattern recognition controller, image recognition controller, etc., configured to perform some form of machine learning using augmented data" teaches that the NVM extra-array processing components 204 (media access circuitry) further comprises a machine learning controller 232 to perform machine learning (i.e. train a neural network) using augmented data).
Regarding Claim 3,
	Bazarsky et al. teaches the memory of claim 1.
	In addition, Bazarsky et al. further teaches wherein to produce the augmented training data set comprises to produce, from the input training data set, an augmented training data set with variations of the data samples in the input training data set (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 204 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set) by creating altered variations of the images (data samples) of the labeled input image set).
Regarding Claim 6,
Bazarsky et al. teaches the memory of claim 3.
	In addition, Bazarsky et al. further teaches wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a flipped version of an image (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 202 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set) by creating altered variations of the images (data samples) of the labeled input image set by flipping the images of the labeled image set).
Regarding Claim 7,
	Bazarsky et al. teaches the memory of claim 3.
	In addition, Bazarsky et al. further teaches wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a resized version of an image or to produce a cropped version of an image (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 202 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set) by creating altered variations of the images (data samples) of the labeled input image set by cropping the images of the labeled image set).
Regarding Claim 9,
	Bazarsky et al. teaches the memory of claim 3.
	In addition, Bazarsky et al. further teaches wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a rotated version of an image (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 204 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set) by creating altered variations of the images (data samples) of the labeled input image set by rotating the images of the labeled image set).
Regarding Claim 10,
	Bazarsky et al. teaches the memory of claim 3.
	In addition, Bazarsky et al. further teaches wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to temporarily store an intermediate version of an image in a scratch pad of the media access circuitry (Fig. 2; [0041]: "In other examples, augmented data is held in other memory within the die, such as within data laches (not shown in FIG. 2), for immediate use by training components, then erased or overwritten. That is, in some examples, the augmented data may be transient data that is saved only as long as it is needed to train a machine learning system (e.g. a DNN) and then discarded" teaches that the augmented data may be temporarily stored in memory outside of the NVM arrays 202 (memory media), such as in data latches (scratch pad) on the NVM die for immediate use by training components and then erased or overwritten).
Regarding Claim 12,
	Bazarsky et al. teaches the memory of claim 1.
	In addition, Bazarsky et al. further teaches wherein to obtain an input training data set comprises to obtain an input training data set that includes audio data samples (Fig. 2; [0024]; [0039]: "Note also that the exemplary components of FIG. 2 primarily relate to the augmentation of image data. For examples where the data is not image data but, for example, audio data, different augmentation components may be provided that are appropriate to the type of data" teaches that the input data used for data augmentation may include audio segments (audio data samples)).
Regarding Claim 18,
Bazarsky et al. teaches a method (Fig. 3; [0043]: "FIG. 3 illustrates an exemplary method 300 for data augmentation" teaches a method for data augmentation) comprising: 
obtaining, by media access circuitry connected to a memory media, an input training data set that includes an initial amount of data samples that are usable to train a neural network (Fig. 3; [0043]: "Beginning at block 302, input circuitry of an NVM die inputs an initial set of labeled (or tagged) input images for use with image recognition training (or for use with other forms of deep learning or machine learning) and stores the initial set of images within a NAND NVM array of the die. At 304, read circuitry of the NVM die reads one or more of the labeled images from the NAND NVM array. At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images" teaches that an initial set of labeled input images (input training data set) is input and stored in the NVM die and is then read for use by data augmentation circuitry (e.g. obtained by data augmentation components 210 of the NVM extra array processing components 204 (media access circuitry))); and 
producing, by the media access circuitry and from the input training data set, an augmented training data set with more data samples than the input training data set (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 204 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set). [0024]: "Data augmentation is a process of modifying an initial set of images (in, e.g., a realistic but randomized manner) to increase the variety or variance of data for use during training. For example, a set of input images may be altered (by, e.g., rotating or skewing the images) to create a larger set of images (an augmented image set) for use in training the system" teaches that the augmented image set is larger (i.e. has more data samples) than the input image set).
Regarding Claim 19,
Bazarsky et al. teaches the method of claim 18.
	In addition, Bazarsky et al. further teaches further comprising: training, by the media access circuitry and with the augmented training data set, the neural network (Fig. 2; [0041]: "FIG. 2 also illustrates a machine learning controller 232, which may be, e.g., a DLA, DNN, pattern recognition controller, image recognition controller, etc., configured to perform some form of machine learning using augmented data" teaches that the NVM extra-array processing components 204 (media access circuitry) further comprises a machine learning controller 232 to perform machine learning (i.e. train a neural network) using augmented data).
Regarding Claim 20,
	Bazarsky et al. teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause media access circuitry connected to a memory media (Fig. 2; [0037], [0080]:"the subject matter described herein may be implemented using a computer readable medium having stored thereon computer executable instructions that when executed by a computer (e.g., a processor) control the computer to perform the functionality described herein. Examples of computer readable media suitable for implementing the subject matter described herein include non-transitory computer-readable media, such as disk memory devices, chip memory devices, programmable logic devices, and application specific integrated circuits" teaches non-transitory computer readable media with executable instructions to be executed by a computer in order to implement the described subject matter (e.g. the non-volatile memory (NVM) die 200 comprising array components 202, which includes NVM storage 206 and NVM storage 208 (memory media), and NVM extra array processing components 204 (media access circuitry), including data augmentation components 210 as shown in Fig. 2)) to: 
obtain an input training data set that includes an initial amount of data samples that are usable to train a neural network (Fig. 3; [0043]: "Beginning at block 302, input circuitry of an NVM die inputs an initial set of labeled (or tagged) input images for use with image recognition training (or for use with other forms of deep learning or machine learning) and stores the initial set of images within a NAND NVM array of the die. At 304, read circuitry of the NVM die reads one or more of the labeled images from the NAND NVM array. At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images" teaches that an initial set of labeled input images (input training data set) is input and stored in the NVM die and is then read for use by data augmentation circuitry (e.g. obtained by data augmentation components 210 of the NVM extra array processing components 204 (media access circuitry))); and 
produce, from the input training data set, an augmented training data set with more data samples than the input training data set (Fig. 3; [0043]: "At 306, data augmentation circuitry of the NVM die generates a set of altered versions of the labeled images by, e.g., rotating, translating, skewing, cropping, flipping, and/or adding noise to the labeled images read from the NAND NVM array to provide an augmented image set" teaches that data augmentation circuitry of the NVM die (e.g. the data augmentation components 210 of the NVM extra-array components 204 (media access circuitry)) provides (produces) an augmented image set from the input labeled images (input training data set). [0024]: "Data augmentation is a process of modifying an initial set of images (in, e.g., a realistic but randomized manner) to increase the variety or variance of data for use during training. For example, a set of input images may be altered (by, e.g., rotating or skewing the images) to create a larger set of images (an augmented image set) for use in training the system" teaches that the augmented image set is larger (i.e. has more data samples) than the input image set).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bazarsky et al. in view of Tsuboi et al. (US 2019/0156544 A1).
Regarding Claim 4,
	Bazarsky et al. teaches the memory of claim 3.
	Bazarsky et al. does not appear to explicitly teach wherein to produce the augmented training data set with variations of the data samples in the input training data set comprises to perform a series of operations defined in augmentation pipeline data on the data samples in the training data set.
	However, Tsuboi et al. teaches wherein to produce the augmented training data set with variations of the data samples in the input training data set comprises to perform a series of operations defined in augmentation pipeline data on the data samples in the training data set (Fig. 1; [0027]: "the data augmentation apparatus 1 may include an image processing content determiner (not shown) and notify the image processor 12 and the text editor 14 of the determined contents of the image processing" teaches that the image processor 12 (media access circuitry) performs image processing (series of operations) on input data based on processing contents (augmentation pipeline data) to produce an augmented data set. [0023]: “Contents of the image processing may include, for example, a process of rotating, vertically inverting, or horizontally inverting a part of or all of the image data 201, or a process of changing the color of a part of or all of the image data 201” teaches that the processing contents may include processes (series of operations) of rotating, inverting (flipping), or color changing (color deviation)).
	Bazarsky et al. and Tsuboi et al. are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein to produce the augmented training data set with variations of the data samples in the input training data set comprises to perform a series of operations defined in augmentation pipeline data on the data samples in the training data set as taught by Tsuboi et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification "to suppress overfitting and provide accurate training data with respect to a data set including image data and text data in association with each other, and to improve accuracy in machine learning" (Tsuboi et al. [0074]).
Regarding Claim 5,
	Bazarsky et al. in view of Tsuboi et al. teaches the memory of claim 4.
	In addition, Tsuboi et al. further teaches wherein the media access circuitry is further to receive the augmentation pipeline data from another component of a compute device in which the memory is located (Fig. 1; [0027]: "the data augmentation apparatus 1 may include an image processing content determiner (not shown) and notify the image processor 12 and the text editor 14 of the determined contents of the image processing. The image processing content determiner may be implemented with a special circuit (e.g., circuitry of a FPGA or the like), a subroutine in a program stored in memory (e.g., EPROM, EEPROM, SDRAM, and flash memory devices, CD ROM, DVD-ROM, or Blu-Ray® discs and the like) and executable by a processor (e.g., CPU, GPU and the like), or the like" teaches that the data augmentation apparatus 1 (compute device) may contain an image processing content determiner (another component) that will send the determined processing contents (augmentation pipeline data) to the image processor 12 (media access circuitry) to perform data augmentation on the input data. [0023]: "Contents of the image processing may include, for example, a process of rotating, vertically inverting, or horizontally inverting a part of or all of the image data 201, or a process of changing the color of a part of or all of the image data 201" teaches that the processing contents may include processes (series of operations) of rotating, inverting (flipping), or color changing (color deviation)).
	Bazarsky et al. and Tsuboi et al. are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the media access circuitry is further to receive the augmentation pipeline data from another component of a compute device in which the memory is located as taught by Tsuboi et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification "to suppress overfitting and provide accurate training data with respect to a data set including image data and text data in association with each other, and to improve accuracy in machine learning" (Tsuboi et al. [0074]).
Regarding Claim 11,
Bazarsky et al. teaches the memory of claim 3.
	Bazarsky et al. does not appear to explicitly teach wherein the circuitry is further to concatenate the variations into one or more batches.
	However, Tsuboi et al. teaches wherein the circuitry is further to concatenate the variations into one or more batches (Fig. 1; [0033]: "That is, for one input data set, the number of augmented data sets is not limited to one, and a plurality of augmented data sets may be output" teaches that a plurality of augmented data sets (plurality of batches) may be output for one input data set (i.e. the variations of data samples produced from the input data set are batched into a plurality of augmented data sets)).
	Bazarsky et al. and Tsuboi et al. are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the circuitry is further to concatenate the variations into one or more batches as taught by Tsuboi et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification "to suppress overfitting and provide accurate training data with respect to a data set including image data and text data in association with each other, and to improve accuracy in machine learning" (Tsuboi et al. [0074]).
Regarding Claim 14,
	Bazarsky et al. teaches the memory of claim 3.
	Bazarsky et al. does not appear to explicitly teach wherein the circuitry is further to transfer the augmented training data set to another component of a compute device to train the neural network.
	However, Tsuboi et al. teaches wherein the circuitry is further to transfer the augmented training data set to another component of a compute device to train the neural network (Fig. 1; [0101]: "the data augmentation apparatus 1 may be configured by hardware, or may be configured by software and a CPU and the like perform the operation based on information processing of the software. When it is configured by the software, a program which achieves the data augmentation apparatus 1 and at least a partial function thereof may be stored in a storage medium such as a flexible disk or a CD-ROM, and executed by making a computer read it. The storage medium is not limited to a detachable one such as a magnetic disk or an optical disk, but it may be a fixed-type storage medium such as a hard disk device or a memory … The generation of a learning model or processing after an input in the learning model may be performed by using, for example, an accelerator such as a GPU. Processing by the hardware and/or the software may be implemented by one or a plurality of processing circuitries representing CPU, GPU, and so on and executed by this processing circuitry. That is, the data augmentation apparatus 1 according to this embodiment may include a memory that stores necessary information of data, a program, and the like, one or more processing circuitry that execute a part or all of the above -described processing" teaches that a data processing apparatus (compute device) may include processing circuitry in addition to memory and that the processing circuitry (e.g. an accelerator) may be used to perform generation of a learning model (i.e. training a neural network)).
	Bazarsky et al. and Tsuboi et al. are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the circuitry is further to transfer the augmented training data set to another component of a compute device to train the neural network as taught by Tsuboi et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification "to suppress overfitting and provide accurate training data with respect to a data set including image data and text data in association with each other, and to improve accuracy in machine learning" (Tsuboi et al. [0074]).

Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bazarsky et al. in view of Xu (US 2018/0373999 A1).
Regarding Claim 8,
Bazarsky et al. teaches the memory of claim 3.
	Bazarsky et al. does not appear to explicitly teach wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a color-deviated version of an image.
	However, Xu teaches wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a color-deviated version of an image ([0003]: "To fully utilize existing labeled training data, it is a common practice to augment training data (aka data augmentation) by label preserving transformations on the original training dataset to generate additional training data. For example, for training a DNN for the task of image recognition, an existing training image can be cropped for the labeled object, geometrically transformed (translation, rotation, scaling, shearing, lens-distortion, etc.), transformed in color or intensity, and/or applied with various types of noise to generate a new training image with the same label" teaches that augmented training data can be produced from an original (input) training dataset by transforming color (color-deviation) or intensity of an image).
	Bazarsky et al. and Xu are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein to produce an augmented training data set with variations of the data samples in the input training data set comprises to produce a color-deviated version of an image as taught by Xu to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Some advantages of the above-described data augmentation method include: Elimination of manual labeling for the custom training dataset; reduction of required collection of samples from the target image capture device" (Xu [0055]).
Regarding Claim 13,
Bazarsky et al. teaches the memory of claim 1.
	Bazarsky et al. does not appear to explicitly teach wherein the circuitry is to iteratively produce portions of the augmentation training data set and train the neural network using each iteratively produced portion of the augmentation training data set.
	However, Xu teaches wherein the circuitry is to iteratively produce portions of the augmentation training data set and train the neural network using each iteratively produced portion of the augmentation training data set (Fig. 1; [0054]: "In some embodiments, steps S13 to S16 may be repeated, so a style transfer network is trained using another image captured by the target camera as the style target image, and then used to transform the original training images to generate another set of transformed training images with labels" teaches that augmented training datasets may be repeatedly generated (iteratively produced) from original (input) training images and used to fine-tune (train) a DNN model).
	Bazarsky et al. and Xu are analogous to the claimed invention because they are directed to data augmentation for training a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the circuitry is to iteratively produce portions of the augmentation training data set and train the neural network using each iteratively produced portion of the augmentation training data set as taught by Xu to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Some advantages of the above-described data augmentation method include: Elimination of manual labeling for the custom training dataset; reduction of required collection of samples from the target image capture device" (Xu [0055]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bazarsky et al. in view of Ribeiro et al. (US 2012/0005418 A1).
Regarding Claim 15,
	Bazarsky et al. teaches the memory of claim 1.
	Bazarsky et al. does not appear to explicitly teach wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor.
	However, Ribeiro et al. teaches wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor ([0015]: "According to one illustrative embodiment, the hierarchical on-chip memory is a three-dimensional multilayer circuit which includes a hybrid of Complimentary Metal Oxide Semiconductor (CMOS) memory circuitry and crossbar memory arrays" teaches an on-chip memory comprising CMOS memory circuitry (media access circuitry)).
	Bazarsky et al. and Ribeiro et al. are analogous to the claimed invention because they are directed to a memory architecture for use in neural networks.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor as taught by Ribeiro et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification because ''This can provide a number of advantages, including simplifying the interface between the processor and the memory, reducing the total chip count of the computer device, eliminating the need for conventional hard drives, lowering the cost of the computer device, result in a smaller computer device, and other advantages" (Ribeiro et al. [0025]).
Regarding Claim 16,
	Bazarsky et al. teaches the memory of claim 1.
	Bazarsky et al. does not appear to explicitly teach wherein the memory media has a cross point architecture.
	However, Ribeiro et al. teaches wherein the memory media has a cross point architecture ([0015]: "According to one illustrative embodiment, the hierarchical on-chip memory is a three-dimensional multilayer circuit which includes a hybrid of Complimentary Metal Oxide Semiconductor (CMOS) memory circuitry and crossbar memory arrays" teaches an on-chip memory comprising a crossbar (cross point) memory array (memory media)).
	Bazarsky et al. and Ribeiro et al. are analogous to the claimed invention because they are directed to a memory architecture for use in neural networks.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory media has a cross point architecture as taught by Ribeiro et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification because ''This can provide a number of advantages, including simplifying the interface between the processor and the memory, reducing the total chip count of the computer device, eliminating the need for conventional hard drives, lowering the cost of the computer device, result in a smaller computer device, and other advantages" (Ribeiro et al. [0025]).
Regarding Claim 17,
	Bazarsky et al. teaches the memory of claim 12.
	Bazarsky et al. does not appear to explicitly teach wherein the memory media has a three-dimensional cross point architecture.
	However, Ribeiro et al. teaches wherein the memory media has a three-dimensional cross point architecture ([0015]: "According to one illustrative embodiment, the hierarchical on-chip memory is a three-dimensional multilayer circuit which includes a hybrid of Complimentary Metal Oxide Semiconductor (CMOS) memory circuitry and crossbar memory arrays" teaches a three dimensional on-chip memory comprising a crossbar (cross point) memory array (memory media), meaning that the crossbar (cross point) memory array (memory media) is three dimensional).
	Bazarsky et al. and Ribeiro et al. are analogous to the claimed invention because they are directed to a memory architecture for use in neural networks.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory media has a three-dimensional cross point architecture as taught by Ribeiro et al. to the disclosed invention of Bazarsky et al.
	One of ordinary skill in the art would have been motivated to make this modification because ''This can provide a number of advantages, including simplifying the interface between the processor and the memory, reducing the total chip count of the computer device, eliminating the need for conventional hard drives, lowering the cost of the computer device, result in a smaller computer device, and other advantages" (Ribeiro et al. [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125